Case 1:19-cv-03640-KBJ Document 4 Filed 12/05/19 Page 1 of 2
CLERKS OFFICE CO-932
UNITED STATES DISTRICT COURT Rev. 4/96
FOR THE DISTRICT OF COLUMBIA

NOTICE OF DESIGNATION OF RELATED CIVIL CASES PENDING
IN THIS OR ANY OTHER UNITED STATES COURT

Civil Action No.
(To be supplied by the Clerk)

NOTICE TO PARTIES:

Pursuant to Rule 40.5(b)(2), you are required to prepare and submit this form at the time of filing any civil action which is
telated to any pending cases or which involves the same parties and relates to the same subject matter of any dismissed related cases.
This form must be prepared in sufficient quantity to provide one copy for the Clerks records, one copy for the Judge to whom the
cases is assigned and one copy for each defendant, so that you must prepare 3 copies for a one defendant case, 4 copies for a two
defendant case, etc.

NOTICE TO DEFENDANT:

Rule 40.5(b)(2) of this Court requires that you serve upon the plaintiff and file with your first responsive pleading or motion
any objection you have to the related case designation.

NOTICE TO ALL COUNSEL
Rule 40.5(b)(3) of this Court requires that as soon as an attomey for a party becomes aware of the existence of a related case

or cases, such attorney shall immediately notify, in writing, the Judges on whose calendars the cases appear and shall serve such notice
on counsel for afl other parties.

The plaintiff , defendant or counsel must complete the following:

1, RELATIONSHIP OF NEW CASE TO PENDING RELATED CASE(S).

A new case is deemed related to a case pending in this or another U.S. Court if the new case: [Check appropriate box(es)
below.]

[] (a) relates to common property

[x | (b) invelves common issues of fact (See attachment}
[] {c) grows out of the same event or transaction

[| {d) involves the validity or infringement of the same patent
[] {e) is filed by the same pro se litigant

RELATIONSHIP OF NEW CASE TO DISMISSED RELATED CASE(ES)

A new case is deemed related to a case dismissed, with or without prejudice, in this or any other U.S. Court, if the new case
involves the same parties and same subject matter.

ho

 

Check box if new case is related to a dismissed case: []

3. NAME THE UNITED STATES COURT IN WHICH THE RELATED CASE IS FILED (IF OTHER THAN THIS
COURT):

 

4, CAPTION AND CASE NUMBER OF RELATED CASE(ES). IF MORE ROOM IS NEED PLEASE USE OTHER SIDE.
L.M.-M., et al. v Kenneth T. Cucclnelli Ill, et al. C.A.No. 19-cv-2676

December 5, 2019 kl. GA
DATE Signature of Plaintiff /Deferidant (or counsel)

 
Case 1:19-cv-03640-KBJ Document 4 Filed 12/05/19 Page 2 of 2

Las Americas Immigrant Advocacy Center v. Chad Wolf, et al., No 1:19-cv- (D.D.C.)
Attachment to Related Case Sheet

Both L.M.-M. v. Cuccinelli, 1:19-cv-02676 (RDM), and this case challenge DHS’s recent efforts
to restrict access to counsel during the credible fear screening process for asylum seekers who
are detained in DHS facilities. The cases both involve limitations on an asylum seeker’s ability to
contact, consult with, and receive assistance from attorneys as required by law prior to their
credible fear interview and subsequent immigration judge review in expedited removal
proceedings. Both require determinations as to the nature and scope of meaningful access to
counsel in the credible fear process for asylum seekers in expedited removal proceedings. The
two also involve overlapping legal and factual claims, including that DHS has violated 8 U.S.C.
§ 1225 and its implementing regulations. For both, the relief requested requires the
implementation of new credible fear interviews in accordance with law, including adequate
access to counsel. Our request to relate this case is not intended to consolidate the two cases or in
any way delay the resolution of L.M-M., as we understand that dispositive motion briefing in
that case is near completion. Relating these cases would conserve the resources of the Court.
